DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.
Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered.
The 35 U.S.C 112(a) rejections are withdrawn as the limitations discussed in the rejection of October 28, 2021 are removed.
New rejections based on the amendments are presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8-9, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Piasecki et al. (U.S Pre-Grant Publication 20110187115) hereinafter Piasecki in view of Dahl et al. (U.S Pre-Grant Publication  20120067515) hereinafter Dahl, Wetzel et al. (U.S Pre-Grant Publication 20150023799) hereinafter Wetzel, Stiesdal et al. (U.S Pre-Grant Publication 20030116262) hereinafter Stiesdal, Desappa et al. (U.s Pre-Grant Publication 20180321659) hereinafter Desappa, and Fang et al. (U.S Pre-Grant Publication 20140119937) hereinafter Fang. 
Regarding claim 1, Piasecki discloses:
A method for manufacturing a rotor blade panel {[0001]}, the method comprising:
forming a shell of the rotor blade panel {Figure 7 (58)/(60)}, the forming comprising:
forming an outer skin layer from a first resin {[0057], outer layer of composite skins (58)/(60) is made of fiber reinforced resin},
the outer skin layer corresponding to an outer surface {Figure 7 outer skin layer is the exterior of the blade of (58)/(60)};
forming an inner skin layer from a resin {[0057], inner layer of composite skins (58)/(60) is made of fiber reinforced resin, separated by foam/wood as common in sandwich configuration},
the inner skin layer comprising an inner surface {Figure 7 inner skin layer is the interior of the blade of (58)/(60)}.
The following limitations are not best addressed by Piasecki alone:
the inner surface corresponds to a print-side surface,
the second thermoplastic resin being amorphous,
the inner skin layer having one or more resin-rich areas of the second thermoplastic resin,
the one or more resin-rich areas comprising more of the second thermoplastic resin on the inner surface than other portions of the inner surface;
forming an intermediate, structural skin layer from at least one of the first thermoplastic resin, the second thermoplastic resin, or a third thermoplastic resin reinforced with one or more fiber materials;
arranging the outer, intermediate, and inner skin layers together in a stacked configuration; and
joining the outer, intermediate, and inner skin layers together,
wherein the stacked outer, intermediate, and inner skin layers are flexed such that the formed shell comprises a contour defined, at least in part, by a curvature,
wherein the formed shell comprises the one or more resin-rich areas on the print-side surface, and
wherein the print-side surface comprises a curved portion defined by the curvature; and
printing and depositing, via an extruder of a three-dimensional (3-D) printer, a thermoplastic resin material in a plurality of adjacent layers onto the formed shell to build up at least one grid structure only onto the one or more resin-rich areas of the print-side surface of the formed shell of the rotor blade panel,
wherein the at least one grid structure is printed and deposited only at the one or more resin-rich areas and not the other portions of the print-side surface of the formed shell of the rotor blade panel; and
wherein the at least one grid structure is printed and deposited, at least in part, along the curved portion of the print-side surface of the formed shell of the rotor blade panel.
Dahl pertains to wind turbine construction.  Dahl teaches:
forming an outer skin layer from a first thermoplastic resin {Figure 6 (252), [0066]}
forming an inner skin layer from a second thermoplastic resin {Figure 6 (254), [0066]}
the second thermoplastic resin being amorphous {[0066] ABS is amorphous as acknowledged by instant application specification [0038]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used thermoplastic resins in the skin layers as taught by Dahl for the skin layers of Piasecki.  One of ordinary skill in the art would be motivated to do so as thermosets and thermoplastics are material substitutes as recognized by Dahl in [0066].       
Wetzel pertains to composite wind turbine blade construction.  Wetzel teaches:
forming an intermediate, structural skin layer from at least one of the first thermoplastic resin, the second thermoplastic resin, or a third thermoplastic resin reinforced with one or more fiber materials {[0052], [0058]; pultrusions sandwiched between first and second layers of shell; pultrusions made of thermoplastic resin reinforced with fiber}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a sandwich construction with pultrusions in the core (intermediate layer) as taught by Wetzel rather than foam or wood as taught by Piasecki.  One of ordinary skill in the art would be motivated to do so as material difference is a simple substitution as taught by Wetzel {[0006], [0052], [0058]}.       
Stiesdal pertains to wind turbine blade construction. Stiesdal teaches:
arranging the outer, intermediate, and inner skin layers together in a stacked configuration {Figure 5 (26), (28), (31)}; and
joining the outer, intermediate, and inner skin layers together {[0022]},
wherein the stacked outer, intermediate, and inner skin layers are flexed such that the formed shell comprises a contour defined, at least in part, by a curvature {Figure 5 stack forms to contour of mold by vacuum injection [0021]}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a vacuum resin infusing process as illustrated by Stiesdal for the vacuum infusing process disclosed by Piasecki {[0057]}.  One of ordinary skill in the art would be motivated to do so as Piasecki is silent regarding all the details of infusing the resin and forming shells in {[0057]} as it is conventional; Stiesdal illustrates the process.       
Desappa pertains to resin and fiber layer constructions.  Desappa teaches:
Printing and depositing via an extruder of a three-dimensional (3-D) printer {[0050]}, a molten thermoplastic resin material {[0025], ABS is a thermoplastic, [0050] Figure 9 (940)} in a plurality of adjacent layers {Figure 9, a single instance of what is labeled “resin 3-D printing” still composes multiple layers under a broadest reasonable interpretation, as well as 3D printing is done in many layers} to build up at least one 3-D structure {Figure 9 (940) and (970) build a 3-D structure}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have deposited as taught by Desappa the 3-D structure of Piasecki (30) which is on the inner surface of the shell as shown in Figure 7 {[0058]} using additional resin as shown in Figure 9 of Dessapa in between as well.  This is done rather than bonding as taught by Piasecki in [0058].  One of ordinary skill in the art would be motivated to 3-D print the spar pultrusion structure of Piasecki rather than bonding for optimization flexibility particularly regarding strength that 3D printing provides (Desappa [0005]), and that joining an additional structure by a different method is a simple substitution.  
Resulting from this combination is the teaching of:
printing and depositing, via an extruder of a three-dimensional (3-D) printer {Dessapa [0050]}, a thermoplastic resin material {Desappa [0025] ABS is thermoplastic} in a plurality of adjacent layers onto the formed shell {Desappa Figure 9, [0050] process applied to build (30) of Piasecki} to build up at least one structure only onto the one or more resin-rich areas of the print-side surface of the formed shell of the rotor blade panel {extra resin is applied in Desappa to apply more composite layers as shown in Figure 9; this is only applied where (30) of Piasecki is applied; (30) of Piasecki is on inside of shell (58)},
wherein the at least one structure is printed and deposited only at the one or more resin-rich areas and not the other portions of the print-side surface of the formed shell of the rotor blade panel {extra resin is applied in Desappa to apply more composite layers as shown in Figure 9; this is only applied where (30) of Piasecki is applied}; and
wherein the at least one structure is printed and deposited, at least in part, along the curved portion of the print-side surface of the formed shell of the rotor blade panel {Piasecki (30) is on curved inner side of (58)}.
The inner surface corresponds to a print-side surface {(30) of Piasecki is printed on inner skin layer of (58), [0058]}
the inner skin layer having one or more resin-rich areas of the second thermoplastic resin {area where (30) of Piasecki is bonded to shell on inner skin layer has more of the second thermoplastic resin compared to areas where (30) is not bonded to, ABS, Desappa [0025]}
the one or more resin-rich areas comprising more of the second thermoplastic resin on the inner surface than other portions of the inner surface {area where (30) of Piasecki is bonded to shell on inner skin layer has more of the second thermoplastic resin compared to areas where (30) is not bonded to, ABS, Desappa [0025]}
wherein the formed shell comprises the one or more resin-rich areas on the print-side surface {Piasecki has resin-rich areas described above on inside surface of (58), [0058]}, and
wherein the print-side surface comprises a curved portion defined by the curvature {Piasecki Figure 7 (58) has a curvature on the interior};
The combination of Piasecki, Dahl, Wetzel, Stiesdal, and Desappa relies upon Piasecki for the 3-D structure {Figure 2 (30)}, but this is formed of ribs in a single direction, and would therefore not be considered a 3-D “grid” structure.  
Fang pertains to wind turbine blade construction.  Fang teaches the use of grid structures in the construction of the internal support structure of wind turbine blades {[0019]}.  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used grid structure as taught by Fang in the construction of the combination of Piasecki, Dahl, Wetzel, Stiesdal, and Desappa for the 3-D structure.  One of ordinary skill in the art would be motivated to do so as various internal support structures that are lightweight and rigid are well known in the art of wind turbine blade structure {Fang [0019]}.   
   Regarding claim 3, the combination of Piasecki, Dahl, Wetzel, Stiesdal, Desappa, and Fang further teaches wherein the first thermoplastic resin comprises an amorphous thermoplastic material {Dahl Figure 6 (252), [0066] ABS is amorphous as acknowledged by instant application specification [0038]}.
Regarding claim 8, the combination of Piasecki, Dahl, Wetzel, Stiesdal, Desappa, and Fang further teaches wherein the intermediate, structural skin layer comprises pultrusions {Wetzel [0052], [0058]; pultrusions sandwiched between first and second layers of shell; pultrusions made of thermoplastic resin reinforced with fiber}
Regarding claim 9, the combination of Piasecki, Dahl, Wetzel, Stiesdal, Desappa, and Fang further teaches  further comprising joining the outer, intermediate, and inner skin layers together via infusion {Stiesdal [0021]}.
Regarding claim 26, the claim is very similar to claim 1.  The only differences being the limitation from claim 1, “wherein the stacked outer, intermediate, and inner skin layers are flexed such that the formed shell comprises a contour defined, at least in part, by a curvature” is replaced by “the outer skin layer configured to flex to allow vacuum conforming to a mold”, “the inner skin layer configured to flex to allow vacuum conforming to a mold”, “the intermediate, structural skin layer configured to flex to allow vacuum conforming to a mold”, and “wherein the layers of the stacked configuration vacuum conformed yield the shell comprising a contour defined, at least in part, by a curvature”.
For purposes of clarity and brevity only the replacement limitations are addressed by the combination of references made in claim 1.
 The combination of Piasecki, Dahl, Wetzel, Stiesdal, Desappa, and Fang further teaches:
the outer skin layer configured to flex to allow vacuum conforming to a mold {Stiesdal Figure 5 (26), [0021]-[0022]},
the inner skin layer configured to flex to allow vacuum conforming to a mold {Stiesdal Figure 5 (31), [0021]-[0022]},
the intermediate, structural skin layer configured to flex to allow vacuum conforming to a mold {Stiesdal Figure 5 (28) [0021]-[0022]; and Wetzel [0052], [0058]},
wherein the layers of the stacked configuration vacuum conformed yield the shell comprising a contour defined, at least in part, by a curvature {Stiesdal Figure 5 (26), (28), and (31) yield shell with curvature; [0021]-[0022]}.
Claims 3, 8, and 9 are identical to claims 27, 28, and 29 respectively.  For purposes of clarity and brevity these rejections are not repeated.  See rejections of claims 3, 8, and 9 above.
Claims 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Piasecki in view of Dahl, Wetzel, Stiesdal, Desappa, Fang, and Sohn et al. (U.S Pre-Grant Publication 20190001650) hereinafter Sohn.
Regarding claim 14, Piasecki discloses:
A rotor blade panel for a rotor blade of a wind turbine {[0001]}, the rotor blade panel comprising:
a shell of the rotor blade panel {Figure 7 (58)/(60)},
the shell comprising joined layers {Figure 7 (58), [0057]} the joined layers comprising:
an outer skin layer formed from a first combination of one or more first resins {[0057], outer layer of composite skins (58)/(60) is made of fiber reinforced resin},
the outer skin layer forming an outer surface of the joined layers {Figure 7 outer skin layer is the exterior of the blade of (58)/(60)};
an inner skin layer forming an inner surface of the joined layers {Figure 7 inner skin layer is the interior of the blade of (58)/(60)}
the inner skin layer formed from a second combination of one or more second thermoplastic resins {[0057], inner layer of composite skins (58)/(60) is made of fiber reinforced resin, separated by foam/wood as common in sandwich configuration},
wherein the rotor blade panel forms at least a portion of an airfoil shape of the rotor blade {Figure 1 (14) forms airfoil shape}
The following limitations are not best addressed by Piasecki alone:
the inner skin layer having one or more resin-rich areas of thermoplastic resin,
the one or more resin-rich areas comprising more of the thermoplastic resin on the inner surface than other portions of the inner surface,
the first and second combinations and the one or more first and second thermoplastic resins being different,
the print-side surface constructed of an amorphous thermoplastic material, and
at least one intermediate, structural skin layer arranged between the outer and inner skin layers,
the intermediate skin layer formed from at least one of the first combination of the one or more first thermoplastic resins, the second combination of the one or more second thermoplastic resins, or a third combination of one or more third thermoplastic resins,
wherein the outer, intermediate, and inner skin layers are arranged in a stacked configuration;
wherein the print-side surface of the inner skin layer lies opposite the outer surface of the outer skin layer;
wherein the stacked configuration of the outer, intermediate, and inner skin layers are flexed to form the shell of the rotor blade panel comprising a contour defined, at least in part, by a curvature;
wherein the print-side surface of the joined layers comprises a curved portion defined by the curvature,
wherein the formed shell comprises the one or more resin-rich areas on the print-side surface, and
wherein the print-side surface comprises a curved portion defined by the curvature; and
wherein the joined layers comprises the first and second combinations on the outer surface and the inner surface, respectively; and
at least one grid structure printed onto the one or more resin-rich areas of the print-side surface of the inner skin layer of the joined layers of the formed shell,
the at least one grid structure being positioned at the one or more resin-rich areas, and
the at least one grid structure being positioned, at least in part, along the curved portion of the print-side surface of the joined layers of the formed shell of the rotor blade panel;
wherein the at least one grid structure is printed and deposited only at the one or more resin-rich areas and not the other portions of the print-side surface of the formed shell of the rotor blade panel
Dahl pertains to wind turbine construction.  Dahl teaches:
forming an outer skin layer from a first combination of one or more thermoplastic resins {Figure 6 (252), [0066]}
forming an inner skin layer from a second combination of one or more thermoplastic resins {Figure 6 (254), [0066]}
the inner surface constructed of an amorphous thermoplastic material {[0066] ABS is amorphous as acknowledged by instant application specification [0038] and forms inner surface of shell}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used thermoplastic resins in the skin layers as taught by Dahl for the skin layers of Piasecki.  One of ordinary skill in the art would be motivated to do so as thermosets and thermoplastics are material substitutes as recognized by Dahl in [0066].       
Wetzel pertains to composite wind turbine blade construction.  Wetzel teaches:
at least one intermediate, structural skin layer arranged between the outer and inner skin layers {[0058]; pultrusions sandwiched between first and second layers of shell;},
the intermediate skin layer formed from at least one of the first combination of the one or more first thermoplastic resins, the second combination of the one or more second thermoplastic resins, or a third combination of one or more third thermoplastic resins {[0052], [0058]; pultrusions sandwiched between first and second layers of shell; pultrusions made of thermoplastic resin reinforced with fiber}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a sandwich construction with pultrusions in the core (intermediate layer) as taught by Wetzel rather than foam or wood as taught by Piasecki.  One of ordinary skill in the art would be motivated to do so as material difference is a simple substitution as taught by Wetzel {[0006], [0052], [0058]}.       
Stiesdal pertains to wind turbine blade construction. Stiesdal teaches:
wherein the outer, intermediate, and inner skin layers are arranged in a stacked configuration {Figure 5 (26), (28), (31)}; and
joining the outer, intermediate, and inner skin layers together {[0022]},
wherein the stacked configuration of the outer, intermediate, and inner skin layers are flexed to form the shell of the rotor blade panel comprising a contour defined, at least in part, by a curvature {Figure 5 stack forms to contour of mold by vacuum injection [0021]}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a vacuum resin infusing process as illustrated by Stiesdal for the vacuum infusing process disclosed by Piasecki {[0057]}.  One of ordinary skill in the art would be motivated to do so as Piasecki is silent regarding all the details of infusing the resin and forming shells in {[0057]} as it is conventional; Stiesdal illustrates the process.   
The combination of Piasecki, Dahl, Wetzel, and Stiesdal teaches wherein the joined layers comprises the first and second combinations on the outer surface and the inner surface {Stiesdal inner surface layer (31) and outer surface layer (26), these layers are formed of the first and second combinations as taught by Dahl [0066]}.  
Desappa pertains to resin and fiber layer constructions.  Desappa teaches:
Printing and depositing via an extruder of a three-dimensional (3-D) printer {[0050]}, a molten thermoplastic resin material {[0025], ABS is a thermoplastic, [0050] Figure 9 (940)} in a plurality of adjacent layers {Figure 9, a single instance of what is labeled “resin 3-D printing” still composes multiple layers under a broadest reasonable interpretation, as well as 3D printing is done in many layers} to build up at least one 3-D structure {Figure 9 (940) and (970) build a 3-D structure}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have deposited as taught by Desappa the 3-D structure of Piasecki (30) which is on the inner surface of the shell as shown in Figure 7 {[0058]} using additional resin as shown in Figure 9 of Dessapa in between as well.  This is done rather than bonding as taught by Piasecki in [0058].  One of ordinary skill in the art would be motivated to 3-D print the spar pultrusion structure of Piasecki rather than bonding for optimization flexibility particularly regarding strength that 3D printing provides (Desappa [0005]), and that joining an additional structure by a different method is a simple substitution.  
Resulting from this combination is the teaching of:
at least one structure printed onto the one or more resin-rich areas of the print-side surface of the inner skin layer of the joined layers of the formed shell {Desappa [0050] 3-D printing process is applied rather than bonding of (30) taught by Piasecki in [0058]; (30) is on inner skin layer of shell (58)},
the at least one structure being positioned at the one or more resin-rich areas {extra resin is applied in Desappa to apply more composite layers as shown in Figure 9; this is only applied where (30) of Piasecki is applied}, and
the at least one structure being positioned, at least in part, along the curved portion of the print-side surface of the joined layers of the formed shell of the rotor blade panel {Piasecki Figure 7 (30) is on curved portion of inner surface which is print surface and applied to joined layers of the shell (58) of Piasecki};
wherein the at least one structure is printed and deposited only at the one or more resin-rich areas and not the other portions of the print-side surface of the formed shell of the rotor blade panel {Piasecki (30) is only applied at resin-rich areas formed by printing as taught by Desappa in [0050] and Figure 9}; and
the inner skin layer having one or more resin-rich areas of thermoplastic resin {Desappa Figure 9 extra resin is applied where (30) of Piasecki is applied},
the one or more resin-rich areas comprising more of the thermoplastic resin on the inner surface than other portions of the inner surface {the extra thermoplastic resin applied of Dessapa [0025] is only where (30) of Piasecki is on the inner surface},
wherein the print-side surface of the inner skin layer lies opposite the outer surface of the outer skin layer {Desappa printing in only on inner skin layer of (58) of Piasecki, this is opposite of outer skin layer of (58); see Stiesdal Figure 5 (26) and (31)};
wherein the print-side surface of the joined layers comprises a curved portion defined by the curvature {Stiesdal Figure 5 (31) corresponds to print-side surface; each layer of stack forms to contour of mold by vacuum injection which has curvature [0021]-[0022]},
wherein the formed shell comprises the one or more resin-rich areas on the print-side surface {the extra thermoplastic resin applied of Dessapa [0025] is only where (30) of Piasecki is on the inner/print-side surface of shell (58) of Piasecki}, and
wherein the print-side surface comprises a curved portion defined by the curvature {Stiesdal Figure 5 (31) corresponds to print-side surface; each layer of stack forms to contour of mold by vacuum injection which has curvature [0021]-[0022]}
The combination of Piasecki, Dahl, Wetzel, Stiesdal, and Desappa relies upon Piasecki for the 3-D structure {Figure 2 (30)}, but this is formed of ribs in a single direction, and would therefore not be considered a 3-D “grid” structure.  
Fang pertains to wind turbine blade construction.  Fang teaches the use of grid structures in the construction of the internal support structure of wind turbine blades {[0019]}.  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used grid structure as taught by Fang in the construction of the combination of Piasecki, Dahl, Wetzel, Stiesdal, and Desappa for the 3-D structure.  One of ordinary skill in the art would be motivated to do so as various internal support structures that are lightweight and rigid are well known in the art of wind turbine blade structure {Fang [0019]}.
The combination of Piasecki, Dahl, Wetzel, Stiesdal, Desappa, and Fang does not teach the first and second combinations and the one or more first and second thermoplastic resins being different.
  Sohn pertains to a layered construction that may be applied to wind turbine blades {[0054]}.  Sohn teaches the first and second combinations and the one or more first and second thermoplastic resins being different {[0019], [0029]}.
It would have been obvious to one of ordinary skill in the art at the effective filing date for the claimed invention to have used for the structure of Piasecki a different resin for the construction of the inner layer compared to the outer layer as taught by Sohn.  One of ordinary skill in the art would be motivated to do so for the laminate to have the desired properties {Sohn [0019]}.
Regarding claim 15, the combination of Piasecki, Dahl, Wetzel, Stiesdal, Desappa, Fang, and Sohn further teaches wherein the rotor blade comprises at least one of a pressure side surface, a suction side surface, a trailing edge, a leading edge, or combinations thereof {Piasecki Figure 5 pressure and suction side of blade not labeled, leading and trailing edges are (56), (54)}.
Regarding claim 18, the combination of Piasecki, Dahl, Wetzel, Stiesdal, Desappa, Fang, and Sohn further teaches comprising resin-starved areas of the one or more first or second thermoplastic resins in at least one of the outer skin layer or the inner skin layer {the extra resin applied to inner skin layer as taught by process of Desappa to build (30) of Piasecki creates resin-rich areas; the other areas are considered resin-starved}.
Regarding claim 19, the combination of Piasecki, Dahl, Wetzel, Stiesdal, Desappa, Fang, and Sohn further teaches at least one intermediate, structural skin layer comprises pultrusions {Wetzel [0052], [0058]; pultrusions sandwiched between first and second layers of shell; pultrusions made of thermoplastic resin reinforced with fiber}
Claims 10-11 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Piasecki, Dahl, Wetzel, Stiesdal, Desappa, and Fang as applied to claims 1 and 26 above, and further in view of Grove-Nielson (U.S Pre-Grant Publication 20130164133) hereinafter Grove-Nielson.
Regarding claim 10, the combination of Piasecki, Dahl, Wetzel, Stiesdal, Desappa, and Fang teaches the method of claim 1 but is silent regarding incorporating one or more secondary components into the outer skin layer and the inner skin layer, the one or more secondary components comprising conductive elements or materials or heating element.
 Grove-Nielson teaches further comprising incorporating one or more secondary components {Figure 3 (3)} into the outer skin layer and the inner skin layer {Figure 3 (4) and (5)}, the one or more secondary components comprising conductive elements or materials or heating elements {[0009]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the conductive heating elements of Grove-Nielson in the configuration of the combination of Piasecki, Dahl, Wetzel, Stiesdal, Desappa, and Fang.  One of ordinary skill in the art would be motivated to do so to be able to heat the thermoplastic of the inner/outer layers {Grove-Nielson [0009]-[0011]}.       
Regarding claim 11, the combination of Piasecki, Dahl, Wetzel, Stiesdal, Desappa, Fang, and Grove-Nielson further teaches wherein incorporating the one or more secondary components {Grove-Nielson Figure 3 (3)} into at least one of the outer skin layer, the inner skin layer, or the at least one structural layer further comprises manually placing the one or more secondary components {Grove-Nielson [0063] and [0064]}.
Claims 10 and 11 are identical to claims 30 and 31 respectively.  For purposes of clarity and brevity these rejections are not repeated.  See rejections of claims 10 and 11 above.
Claims 12 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Piasecki, Dahl, Wetzel, Stiesdal, Desappa, Fang, and Grove-Nielson as applied to claims 11 and 31 above, and further in view of Salimi et al. (U.S Pre-Grant Publication 200190001589) hereinafter Salimi.
Regarding claim 12, the combination of Piasecki, Dahl, Wetzel, Stiesdal, Desappa, Fang, and Grove-Nielson teaches the method of claim 11, but is silent regarding further comprising aligning the one or more secondary components via a light projection system.
Salimi pertains to a method of alignment regarding the production of composites in wind turbine blades.  Salimi teaches further comprising aligning the one or more secondary components via a light projection system {[0004-0006]}. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used the alignment technique taught by Salimi and applied it to the method of manufacturing the outer skin of a rotor blade taught by the combination of Piasecki, Dahl, Wetzel, Stiesdal, Desappa, Fang, and Grove-Nielson.  One of ordinary skill in the art would be motivated to do so in order address quality concerns and shorten the production cycle time {Salimi [0006]}.
Claim 12 is identical to claim 32.  For purposes of clarity and brevity these rejections are not repeated.  See rejections of claim 12 above.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Piasecki, Dahl, Wetzel, Stiesdal, Desappa, Fang, and Sohn as applied to claim 19 above, and further in view of Grove-Nielson (U.S Pre-Grant Publication 20130164133) hereinafter Grove-Nielson.
Regarding claim 20, the combination of Piasecki, Dahl, Wetzel, Stiesdal, Desappa, Fang, and Sohn teaches the method of claim 19, but is silent regarding incorporating one or more secondary components into the outer skin layer and the inner skin layer, the one or more secondary components comprising conductive elements or materials or heating element.
 Grove-Nielson teaches further comprising incorporating one or more secondary components {Figure 3 (3)} into the outer skin layer and the inner skin layer {Figure 3 (4) and (5)}, the one or more secondary components comprising conductive elements or materials or heating elements {[0009]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the conductive heating elements of Grove-Nielson in the configuration of the combination of Piasecki, Dahl, Wetzel, Stiesdal, Desappa, Fang, and Sohn.  One of ordinary skill in the art would be motivated to do so to be able to heat the thermoplastic of the inner/outer layers {Grove-Nielson [0009]-[0011]}.       
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745